Citation Nr: 0320110	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for left ear hearing loss.  
By a decision rendered in March 2003, the Board found that 
new and material evidence had been submitted to reopen the 
claim, but determined that additional development was 
necessary prior to consideration of the claim on the merits.  


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran was 
exposed to acoustical trauma during combat, which is 
consistent with the circumstances, conditions, or hardships 
of his service.
 
2.  The competent medical evidence shows that the veteran's 
currently diagnosed left ear sensorineural hearing loss is 
etiologically related to the acoustical trauma he sustained 
during combat in service.  


CONCLUSION OF LAW

Left ear sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d),  3.385 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board afforded the 
veteran an audiological examination and obtained a medical 
opinion on the etiology of the claimed disorder as it was 
necessary in order to make a decision on the claim.  38 
U.S.C.A. § 5103(d) (West 2002).  On May 1, 2003, however, the 
United States Court of Appeals for the Federal Circuit 
invalidated the Board's new duty to assist regulations as 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held, in part, that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Board, however, notes 
that the evidence of record shows that a full grant of the 
benefit sought on appeal is warranted.  For that reason, the 
Board will not remand the veteran's claim to cure the 
procedural defect because to do so would be unnecessary and 
further delay resolution of the veteran's appeal.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In light of the full grant of benefits in this decision, it 
is clear that sufficient evidence was obtained to 
substantiate the veteran's claim, and there has been 
compliance with the VCAA.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

The veteran contends that he was involved in a battle near 
the Rhine River in Germany during World War II in 1945, 
during which time he was exposed to an explosion.  After the 
explosion, he experienced ringing in both ears, but he did 
not seek medical attention.  He maintains that he detected 
some hearing loss but did not recall if it was in both ears.  
He recalls that German rounds were fired at him.  

The April 1944 service enlistment examination report shows 
that the veteran's hearing acuity was 15/15, bilaterally.  
The May 1946 service separation examination report shows that 
whispered voice testing revealed hearing acuity of 0/15 in 
the right ear and 15/15 in the left ear.  The service medical 
records are absent any complaints of, or findings of left ear 
hearing loss.  

The veteran's DD Form 214 shows that he was involved in the 
Rhineland Central Europe campaign and that he was in the 
European Theater of Operations from February 1945 to July 
1945.  

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2002); 
Collette v. Brown, 82 F.3d 389 (1996).  Notwithstanding the 
fact that the reported combat incident was not documented in 
the service medical records, the veteran's lay testimony 
coupled with his documented participation in the Rhineland 
Central Europe campaign constitutes satisfactory evidence 
that he was exposed to acoustical trauma during combat, which 
is consistent with the circumstances, conditions, or 
hardships of his service.  Id. 

Audiometric testing conducted at the July 2003 VA 
audiological examination revealed that the veteran exhibited 
pure tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
60
60
70
70

Speech audiometry revealed speech recognition ability of 66 
percent in the left ear.  Mild to severe sensorineural 
hearing loss was diagnosed.  The Board notes that the 
foregoing evidence shows that the veteran currently has a 
left ear hearing disability as defined in 38 C.F.R. § 3.385 
(2002).

The July 2003 VA audiologist noted that she reviewed the 
veteran's medical records.  She noted that the veteran 
suffered significant hearing loss in the right ear while in 
the service.  The audiologist correctly noted that she was to 
accept as fact that the veteran was exposed to acoustical 
trauma during service.  She commented that the whispered 
voice test at discharge indicated hearing was normal in the 
left ear, but maintained that the veteran might have had a 
high frequency hearing loss that was not detected by the 
whispered voice test.  Due to the significant loss in the 
right ear, the audiologist opined that it was as likely as 
not that the veteran suffered some hearing loss in the left 
ear.  
 
The Board finds that the July 2003 audiologist's opinion is 
dispositive of the issue of whether the veteran's currently 
diagnosed left ear sensorineural hearing loss is 
etiologically related to the acoustical trauma he sustained 
during combat in service.  For the reasons and bases provided 
above, the Board concludes that the evidence of record 
supports the veteran's claim.  Accordingly, service 
connection for left ear sensorineural hearing loss is 
warranted.  


ORDER

Service connection for left ear sensorineural hearing loss is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

